Citation Nr: 0828541	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
rib injury.

2.  Entitlement to service connection for spinal arthritis, 
claimed as a residual of a left rib injury.

3.  Entitlement to service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945, from September 1946 to July 1950, and from 
November 1950 to September 1951.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision that, in 
pertinent part, denied service connection for left rib 
fractures; arthritis, claimed as secondary to left rib 
fractures; and coronary artery disease with hypertension.  
The veteran timely appealed.

In September 2006, the veteran testified during a hearing 
before RO personnel.

In June 2008, the veteran testified during a hearing before 
the undersigned at the RO.

The Board notes that, in September 2005, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial 50 percent evaluation, effective 
September 3, 2003.  As the record reflects no disagreement 
with either the initial rating or the effective date 
assigned, it appears that the RO's grant of service 
connection has resolved that matter, and it is no longer 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The veteran did not exhibit chronic residuals of a left 
rib injury in service and does not have chronic residuals of 
a left rib injury related to active duty. 

2.  Spinal arthritis was not present in service or for many 
years after service, and is not otherwise related to service 
or a service-connected disability.  

3.  During a June 2008 hearing on the record, the veteran 
requested withdrawal of the appeal on the matter of service 
connection for coronary artery disease with hypertension.


CONCLUSIONS OF LAW

1.  Chronic residuals of a left rib injury were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  Spinal arthritis was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred therein.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2007).

3.  The criteria for withdrawal of an appeal by the veteran 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2003 and May 2008 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2008 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted at the June 2008 hearing; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service treatment records reflect no defects of the chest or 
ribs on service entry.  The veteran has reported that he fell 
approximately 30 feet during demolition duties in the 
Philippines in World War II, and injured his ribs on the left 
side.  His service treatment records reveal that X-rays were 
taken at the "Acorn 45 Hospital" in July 1945, and that the 
X-rays showed no evidence of fracture of ribs.  During a 
physical examination in November 1945, the veteran again 
reported an injury to his left side.  No associated 
disability was found on examination.  There were no findings 
of spinal disability, including spinal arthritis in the 
service treatment records.  

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for spinal arthritis on the basis of presumptions 
referable to chronic diseases.

The veteran underwent a VA examination in October 2003.  He 
reported suffering some left rib fractures in the Philippines 
during World War II, and that he had been treated with 
immobilization by having his chest wall taped.  The veteran 
also complained of arthritis in his back due to his rib 
fractures.  On examination, the veteran's left thorax was 
essentially normal in appearance.  There was no tenderness or 
crepitation with respiratory movements.  The veteran was 
diagnosed with fractured ribs, left, asymptomatic.  No 
residuals were found.

The October 2003 examiner opined that there was no 
relationship between the veteran's rib fractures and his 
arthritis in the spine.

X-rays taken in February 2007 revealed no definite left rib 
abnormality, although a "left coracoid process" was noted 
as abnormal and long-standing.  

VA emergency treatment records, dated in March 2007, indicate 
that the veteran again fell, approximately six feet, while 
pruning a tree.  He complained of headaches, neck pain, left 
shoulder pain, and left hip pain.  Examination revealed that 
the veteran's left lower ribs were tender and painful in the 
area where he had previously injured his ribs.   X-rays taken 
at that time revealed no evidence of acute thoracic trauma.

In June 2008, the veteran testified that there had been 
nothing wrong with his heart, but that his back was full of 
arthritic fusions; and that he still had problems with his 
ribs. 

The evidence in support of the claim includes the veteran's 
statements and testimony of an in-service injury, although 
not of disability.

In this case, X-rays taken of the veteran's left ribs during 
service and post-service were reported to be normal.  
Following an examination of the veteran in October 2003, it 
was concluded that there were no residuals of the in-service 
injury.  The examiner's findings are consistent with several 
chest X-ray reports.  The October 2003 examiner also found no 
relationship between spinal arthritis and his in-service left 
rib injury. The Board finds a clear preponderance of the 
evidence is against a finding that the veteran has residuals 
of a left rib injury; and against a finding that the 
veteran's spinal arthritis is proximately due to, or a result 
of the in-service left rib injury.

III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing, or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  During 
the June 2008 hearing, the veteran indicated his desire to 
withdraw his appeal on the matter of service connection for 
coronary artery disease with hypertension.  The withdrawal 
has the effect of withdrawing the notice of disagreement and 
substantive appeal.  38 C.F.R. § 20.204(c) (2007).  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and the matter of service connection for coronary 
artery disease with hypertension is dismissed.  38 U.S.C.A. 
§ 7105.


ORDER

Service connection for residuals of a left rib injury is 
denied.

Service connection for spinal arthritis, claimed as a 
residual of a left rib injury, is denied. 

The appeal of the matter of service connection for coronary 
artery disease with hypertension is dismissed.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


